UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4851



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO L. RICHARDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-146)


Submitted:   May 11, 1999                     Decided:   May 27, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin F. Brooks, Richmond, Virginia, for Appellant.        Helen F.
Fahey, United States Attorney, Shannon L. Taylor, Special Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Richardson appeals his conviction and sentence following

his guilty plea to one count of possession with intent to dis-

tribute a controlled substance in violation of 21 U.S.C. § 841

(1994) and one count of carrying a firearm during and in relation

to a drug trafficking offense in violation of 18 U.S.C.A. § 924(c)

(West 1994 & Supp. 1999). Richardson preserved his right to appeal

the district court’s denial of his motion to suppress evidence ob-

tained when police stopped him at a roadblock checkpoint.    We con-

clude that the district court properly found the search and seizure

did not violate the Fourth Amendment and the court correctly

concluded that the evidence was admissible. See Terry v. Ohio, 392

U.S. 1 10, 23 (1968).   We therefore affirm the court’s denial of

Richardson’s suppression motion based upon the court’s reasoning as

stated at the suppression hearing.

     According, we affirm Richardson’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument could not aid the decisional process.




                                                            AFFIRMED




                                2